IN THE
TENTH COURT OF
APPEALS










 

No. 10-02-00225-CR
 
Gene Maurice Massey,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 40th District Court
Ellis County, Texas
Trial Court # 25464CR
 

CONCURRING Opinion

 




As noted in their discussion of the sufficiency
of the evidence, Massey pled true to the allegations that he violated his
conditions of community supervision.  A plea
of true to any one of the alleged violations is sufficient to support the trial
court's order of revocation.  Cole v. State, 578 S.W.2d 127, 128 (Tex.
Crim. App. [Panel Op.] 1979); Moore v.
State, 11 S.W.3d 495, 498 n. 1 (Tex. App.—Houston [14th Dist.] 2000, no pet.); Aldredge v. State, 703 S.W.2d 354, 355 (Tex.
App.—Waco 1985, no pet.).  And once a
plea of true has been entered, a defendant may not challenge the sufficiency of
the evidence to support the subsequent revocation.  Cole,
578 S.W.2d at 128.
Nothing further in support of the allegation is
needed.  Thus, the majority’s discussion
of the evidence and apparent reliance, in part, upon it is unnecessary to the
disposition of the appeal.  I concur in
the judgment affirming the revocation of community supervision.
 
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
Concurring opinion
delivered and filed June 30, 2004
Do
not publish